            Case 2:18-cv-02417-RBS Document 37 Filed 06/01/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEARTREPRENEUR, LLC et al.                       :
                                                 :   CIVIL ACTION
                v.                               :
                                                 :   NO. 18-2417
JOCELYN JONES et al.                             :


                                           ORDER


       AND NOW, this 29th day of May, 2020, upon consideration of Defendants Jocelyn

Jones, Karen Swanson, Karen Saxe Eppley, Robin Helm, and Vickie Helm’s Second Motion to

Dismiss Plaintiff’s Amended Complaint (ECF No. 23), Defendants Cinnamon Alvarez and Tracy

Revell’s Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 25), and all documents

submitted in support thereof and in opposition thereto, it is ORDERED, consistent with the

accompanying Memorandum, that Defendants’ Motions are GRANTED in part and DENIED in

part as follows:

       1.       The Motions are GRANTED with respect to Defendants Jocelyn Jones, Karen

                Swanson, Robin Helm, Cinnamon Alvarez, Vickie Helm, and Tracy Revell. All

                claims against these Defendants are DISMISSED.

       2.       The Motions are GRANTED with respect to Plaintiff Heartrepreneur’s claim for

                trademark infringement (Count 5). Count 5 is DISMISSED as to Heartrepreneur.

                The Motions are DENIED with respect to Plaintiff CCU’s trademark

                infringement claim (Count 5).

       3.       The Motions are DENIED with respect to Plaintiffs claims for false advertising

                (Count 1); unfair competition (Count 2); and defamation (Count 4).
     Case 2:18-cv-02417-RBS Document 37 Filed 06/01/20 Page 2 of 2




4.       The Motions are GRANTED with respect to Plaintiff CCU’s breach of contract

         claim (Count 3). Count 3 is DISMISSED as to CCU. The Motions are DENIED

         with respect to Plaintiff Heartrepreneur’s breach of contract claim (Count 3).

5.       Defendants’ Motions are GRANTED with respect to Plaintiffs’ request for treble

         and/or punitive damages in its breach of contract claim (Count 3).

6.       Defendants’ Motions are GRANTED with respect to Plaintiffs’ claim for

         injunctive relief (Count 6).

IT IS SO ORDERED.



                                               BY THE COURT:



                                               /s/ R. Barclay Surrick
                                               R. BARCLAY SURRICK, J.




                                          2
